DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to a surge arrester device, including a first and second housing portion, and a stack of metal oxide varistor stack within the second housing portion.
II. Claims 12-20, drawn to high voltage electrical system comprising a transformer including a front plate, a plurality of connectors, and a plurality of arresters, wherein each of the plurality of arresters coupled to one of the plurality of connectors.
The inventions are independent or distinct, each from the other because:
The high voltage electrical system of Invention II requires a transformer including a front plate, a plurality of connectors, and a plurality of arresters, wherein each of the plurality of arresters coupled to one of the plurality of connectors, not recited in Invention I, and the surge arrester device of Invention I requires a first and second housing portion, and the stack of metal oxide varistor stack within the second housing portion, not recited in Invention II
Inventions II and I are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because arresters of the high voltage electrical system of Invention II does not require the particulars of the surge arrester device of Invention I.  The subcombination surge arrester device of Invention I has separate utility such as a protection device in a different electrical system than the combination high voltage electrical system of Invention II.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issue under 35 U.S.C. 101 and/or 35 U.S.C. 112 first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Applicant’s Attorney Kevin Barner on 5/11/2022 a provisional election was made without traverse to prosecute the invention of I, drawn to claims 1-11.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes (US 2017/0229828, IDS Document) in view of Simonsohn et al. (EP 2 876 756, IDS Document) and Yaworski et al. (US 5,088,001, IDS Document).
Regarding Claim 1, Hughes discloses a surge arrester device (Figures 1-5) comprising: 
a first housing portion (comprising 537, Figure 5, corresponding element in other Figures) including a first end and a second end (comprising 509, 508, Figure 5), the first end including a first opening and the second end including a second opening (opening of 509, 508 shown in Figure 5); 
a first axis parallel (central axis or parallel axis via the center of 537, Figure 5) to the first housing portion, the first axis intersecting a first center of the first opening and a second center of the second opening; 
a second axis perpendicular to the first housing portion (central axis of 236, note that 236 is perpendicular to 237 and the central/second axis is perpendicular to the first axis, Figure 5), the second axis intersecting an intermediate section of the first housing portion (Figure 5); 
a second housing portion (comprising 536, Figure 5) protruding from the intermediate section of the first housing portion (536 from an intermediate section of 537, Figure 5); and 
a metal oxide varistor (MOV) stack (240 comprising 240a-240f, Figure 5) within the second housing portion (240 within 536, Figure 5), wherein the MOV stack is released through an opening of the second housing portion based on a fault to ground condition (Paragraph 50, “…). 
Hughes does not disclose the second housing portion protruding at an angle between the first axis and the second axis and the MOV stack is released being based on a fault to ground condition. 
Simonsohn discloses a connector assembly (30, Figure 5) comprising a first housing portion (102, Figure 5) and a second housing portion (230, Figure 5) protruding at an angle between a first axis parallel to the first housing portion (axis 101, Figure 5) and a second axis perpendicular to the first axis (angle formed at 231 and the axis perpendicular to 101 axis, Figure 5, Paragraph 59).
Yaworski discloses a surge arrester (10, Figures 1-2) comprising a first housing portion (12, Figures 1-2), a second housing portion (18, Figures 1-2), and a MOV stack within the second housing portion (72 comprising 74 within 18, Figure 2), wherein the MOV stack is released through an opening of the second housing portion based on a fault to ground condition (through the opening of 18 when cap 20 connected to ground conductor 26 ruptures, Figure 2, Column 3, lines 33-53, “…The metal cap 20 is connected via metallic coupling 62 to the reinforced surge arrester assembly 72 with the intention that it separate from leg 18 or fracture to permit the contents of leg 18 to move downwardly”, Column 5, lines 24-39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to protrude the second housing portion at an angle between the first and second axis as taught by Simonsohn, to allow a simple adaptation of the connector assembly to different given structural conditions (Simonsohn, Paragraph 4). 
Regarding Claim 2, in the combination, Hughes discloses the device of Claim 1, wherein the second housing portion includes a first end coupled to the first housing portion and a second end (top end near 537, Figure 5), the second end including the opening of the second housing portion (second end at 506, Figure 5).
Regarding Claim 3, in the combination, Hughes discloses the device of Claim 2, wherein the opening of the second housing portion includes a cap coupled to a ground (comprising plug 350 connected to ground 297 via 281, Figure 5, ground connection of corresponding plug 250 to ground 297 via 281 is shown in Figure 2E, Paragraph 56, “….the plug 250 and the wire 281 can carry larger amounts of current than the conductive shell 213 without burning or otherwise degrading, and connecting the plug 250 directly to ground 297 through the wire 281 may result in safer and/or more efficient operation”).
Regarding Claim 4, in the combination, Hughes discloses the device of Claim 1, wherein the surge arrester device is one selected from a group consisting of a tee arrester, a deadfront arrester, a lightning arrester, a bushing arrester, a 200A loadbreak arrester, and a 600A deadbreak arrester (Paragraph 70, “….the electrical connector 505 is a T-body electrical connector. A T-body electrical connector may include a portion with two openings, and another portion that extends perpendicularly and includes a surge arrestor (such as a plurality of MOV disks)”).
Regarding Claim 5, in the combination, Hughes discloses the device of Claim 1, wherein the surge arrester device includes an elastomeric primary insulation (comprising 213, Figures 1, 2E, Paragraph 54, “elastomeric conductive shell 213…”, Figure 5, Paragraphs 70, 78).
Regarding Claim 10, combination of Hughes, Simonsohn and Yaworski discloses the device of Claim 1, wherein the second housing portion protrudes at a 20° angle from the second axis (Simonsohn, Figure 5, Paragraph 59, “…The angle comprises a value between 0° and 90°…”).
Regarding Claim 11, combination of Hughes, Simonsohn and Yaworski discloses the device of Claim 1, wherein the fault to ground condition is the result of a fault current within the surge arrester device being greater than a current threshold (Yaworski, Column 5, lines 39-48, “…MOV blocks 74 may fail due to the establishment of a short circuit arc in the blocks due to overvoltages caused by a lightning strike or the follow current flowing into the blocks after the strike”, follow current due to lightning exceeding the current corresponding to threshold voltage of 74).
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes (US2017/0229828, IDS Document) in view of Simonsohn et al. (EP 2 876 756, IDS Document) and Yaworski et al. (US 5,088,001, IDS Document) and Cunningham (US 4,161,012).
Regarding Claim 6, combination of Hughes, Simonsohn, and Yaworski discloses the device of Claim 1 wherein the first housing portion further includes: a first interface configured to receive a connector via the first opening (Figure 5, Paragraph 72) and a bushing interface configured to receive a bushing via the second opening (opening 509 in Figure 5 of Hughes configured to receive a bushing, Paragraphs 69-70, 72). Combination of Hughes, Simonsohn, and Yaworski does not disclose the first interface being a plug interface configured to receive an insulating plug. 
Cunningham discloses a surge arrester (Figures 1-11) comprising a first housing portion (horizontal housing portion of 160 in Figure 5 and corresponding elements in other Figures) having an opening configured to receive an insulating plug via the opening (Column 14, lines 19-23, “….the arresters of FIGS. 3 and 4, and the arrester receptacles of FIGS. 9 and 11, the cable enclosure portions are enlarged to accommodate cable adaptors 18 as shown in FIG. 1 of U.S. Pat. No. 3,980,374”, relevant disclosure in US 3,980,374 Figure 1 and Column 2, lines 52-55, “…a cable adapter 18. Adapter 18 includes an insulated portion 18a which surrounds and engages insulated portion 18b of cable 14”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the combination, the first opening to have an plug interface configured to receive an insulating plug as taught by Cunningham for improving safety by ensuring pressure is released through the proper direction in case of a failure of the surge arrester by insulating an opening not intended to release pressure.
Regarding Claim 7, combination of Hughes, Simonsohn, Yaworski and Cunningham discloses the device of Claim 6, wherein the insulating plug is integrated within the first housing portion (Cunningham, Figures 2-3, 9-11, Column 14, lines 19-23).
Regarding Claim 8, combination of Hughes, Simonsohn, Yaworski and Cunningham discloses the device of Claim 6, wherein the bushing is a transformer bushing of a transformer (Figures 5, 9-11, Column 11, lines 40-51, “…The bushing receptacle is connectable to a mating connector bushing as may be found in various electrical apparatus such as a pad mount distribution transformer”).
Regarding Claim 9, combination of Hughes, Simonsohn, Yaworski and Cunningham discloses the device of Claim 8, wherein the transformer is one selected from a group consisting of a feedthrough transformer, a vault transformer, a pad-mounted transformer, a direct-buried transformer, and a submersible transformer (Figures 5, 9-11, Column 11, lines 40-51, “…The bushing receptacle is connectable to a mating connector bushing as may be found in various electrical apparatus such as a pad mount distribution transformer”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Siebens (US 2019/0107563) discloses connector assembly in Figures 1-5 and describes Figure 2A connector assembly including openings configured to receive “…an equipment bushing, such as, for example, a deadbreak or loadbreak transforming bushing or other high or medium voltage terminal. The second T-end 210 can be upwardly positioned and can include a bore 218 therein, and can be configured to receive an equipment fitting, such as, for example, an insulating plug, a grounding plug, or another elbow connector. A contact area 224 can be formed at the confluence of the bores 212, 214, and 218”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002. The examiner can normally be reached Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/Examiner, Art Unit 2836, 5/13/2022